MEMORANDUM **
Federal prisoner Roy Lee Palmer appeals pro se the district court’s dismissal for lack of jurisdiction of his Federal Tort Claims Act (“FTCA”) action alleging negligence by prison dentists. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, Brady v. United States, 211 F.3d 499, 502 (9th Cir.2000), and we affirm.
Palmer filed his complaint within two weeks of submitting his administrative claim to the Bureau of Prisons. He therefore failed to comply with the administrative claim requirements of the FTCA. See 28 U.S.C. § 2675(a) (claimant cannot file a FTCA action until the appropriate federal agency denies the administrative claim or fails to make a final determination of the claim within six months after it is filed). Accordingly, the district court correctly dismissed his action for lack of subject matter jurisdiction. See Jerves v. United States, 966 F.2d 517, 521 (9th Cir.1992) (“the administrative claim requirements of Section 2675(a) are jurisdictional in nature, and thus must be strictly adhered to”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.